Kupferman, J. P.,
dissents in a memorandum as follows: I would affirm for the reasons stated by Special Term. The motion by respondents to require the petitioners to notify the 146 candidates who were placed on the eligible list as a result of the rescaling of the test scores can be seen merely to be a ploy to put an unfair burden on the petitioners. The court at Special Term stated that if any or all of the 146 candidates seeks to intervene, he should be permitted to do so. Further, it is readily apparent that information as to the situation with respect to the eligible list would be common knowledge to those interested. There can be no gainsaying that notice to the 146 candidates, who may be in jeopardy by this proceeding, could be a proper procedure. However, if it is a requirement, it should be imposed upon the respondents who created the original problem rather than upon the petitioners who may have been injured thereby.